Name: Commission Regulation (EC) No 1311/97 of 8 July 1997 amending for the third time Regulation (EC) No 2177/96 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1996/97 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  international trade;  production;  food technology;  technology and technical regulations
 Date Published: nan

 9 . 7. 97 EN Official Journal of the European Communities No L 180/7 COMMISSION REGULATION (EC) No 1311/97 of 8 July 1997 amending for the third time Regulation (EC) No 2177/96 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1996/97 wine year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 536/97 (2), and in particular Article 38 (5) thereof, Whereas the administrative authorities in some wine ­ growing regions have been facing insurmountable diffi ­ culties in meeting the time limits for approving the distil ­ lation contracts and declarations indicated in Commission Regulation (EC) No 2177/96 (3), as last amended by Regu ­ lation (EC) No 814/97 (4); whereas, for that reason , the time limit for approval of contracts and that for notifica ­ tion to the Commission of the volumes of wine under contract should be put back to 5 June 1997 and 15 June 1997 respectively; Whereas distilleries in some wine-growing regions are facing insurmountable difficulties in meeting the time limits laid down in Article 2 (2) of Regulation (EC) No 2177/96 for the delivery of wine; whereas, for that reason , the time limit for delivery of the wine should be put back to 31 July 1997; Article 1 Regulation (EC) No 2177/96 is hereby amended as follows: 1 . in Article lb (3), ' 16 May 1997' is replaced by '5 June 1997' and '23 May 1997' is replaced by ' 15 June 1997'; 2 . in Article 2 (2), ' 15 June 1997' is replaced by '31 July 1997'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 83, 25. 3 . 1997, p. 5 . P) OJ No L 291 , 14 . 11 . 1996, p. 17 . (*) OJ No L 116, 6 . 5 . 1997, p. 21 .